In our opinion the amount of $780 for “ Managerial expense ”, and the amount of $724.50 for interest on moneys expended by respondent in connection with the conveyance of the property by appellant to her were not proper credits as items which respondent was required to pay in order to “keep and carry ” the property. She did not pay out these moneys and she was not entitled, under the terms of the contract, to retain such sums, either for her services or as interest. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.